Title: To George Washington from Elias Dayton, 14 May 1782
From: Dayton, Elias
To: Washington, George


                        
                            Sir
                            Chatham May 14th 1782
                        
                        I have received your Excellency’s letter of the 7th with the proceedings of a court martial enclosed, which
                            proceedings the court were of opinion from the nature of the oath they had taken, they could not communicate to any person
                            untill the commander in chief’s pleasure shuld be known, they therefore dispatched them to Head Quarters without my
                            knowledge when your Excellency returned them to me the first time I pointed out to the President the improprieties in them
                            and desired him to assemble the court to reconsider and revise them, they did so and sent them off a second time without
                            my knowledge for the same reasons as before, Under these circumstances therefore I conceive that I cannot be censured for
                            the misconduct and inattention of the court.
                        Your Excellency’s apprehensions that the Jersey line have been so much neglected as to be unprepared for the
                            field give me no small degree of pain. I am however very happy that an official report of their Appearance and situation
                            is made by Col. Stewart which I flatter myself will quiet your Excellencys Apprehensions, to which I am compelled to
                            observe illnatured reports and misinformations must have given rise. The report of this gentleman will I hope inspire your
                            Excellency with a more favorable opinion of the zeal of the officers of the Jersey line, who are I am confident
                            exceedingly sollicitous to demean themselves in such a manner as may in every instance meet the approbation of their
                            Commander. I have just received the orders for preventing all communication with the enemy by flags, which orders shall be
                            strictly obeyed.
                        The following was extracted from a London paper of the 2d of April and forwarded to me I thought it very
                            proper that I should transmit it to your Excellency that such attention should be paid to it as should be judged proper. 
                        "In last Thursdays Council the first of the new administration, the expediency of the immediate removal of
                            the chief part of the British Army from the continent of North America was the only matter of importance debated; when the
                            Council came to an unanimous resolve of ordering the Garrisons of New York & Charlestown to be evacuated &
                            the troops to be embarked for St Lucia & Barbadoes under the convoy of the whole British fleet which will be
                            ordered to sail from the West Indies for their protection previous to the setting in of the Hurricane season, towards the
                            Middle of Summer, The necessary transports are now providing for the above service, The Garrisons of Halifax &
                            Quebec are still to be held & strongly reinforced."
                        The last letters I forwarded from Sir H. Clinton to your Excellency had been five days in my possession
                            & could not have been sent on sooner unless a man had been hired for that particular purpose. I am Yr Excellencys
                            Most Obedient Hbl. Servant
                        
                            Elias Dayton

                        
                    